Holmes, J.,
dissenting. I concur in the majority’s treatment of the issues of res judicata and mootness, but respectfully dissent from its analysis and application of State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630, 23 O.O. 3d 518, 433 N.E. 2d 586; State, ex rel. Jones & Laughlin Steel Corp., v. Indus. Comm. (1985), 29 Ohio App. 3d 145, 29 OBR 162, 504 N.E. 2d 451; and State, ex rel. Rockwell Internatl., v. Indus. Comm. (1988), 40 Ohio St. 3d 44, 531 N.E. 2d 678.
The key issue in this case is whether the claimant, Sandra K. Natali, could receive temporary total disability compensation after being laid off for reasons unrelated to her injury. In discussing what is temporary total disability, this court in Ramirez held: “Under R.C. 4123.56, temporary total disability is defined as a disability which prevents a worker from-returning to his former position of employment.” Id. at syllabus. Thus, Ramirez sets forth the proposition that the claimed disability must prevent a return to the former position of employment. However, this court did not discuss the claimant’s right to temporary total disability in the situation where his or her former position no longer exists due to a layoff by the employer.
In relying on Ramirez, the Court of Appeals for Franklin County in Jones & Laughlin, supra, addressed a situation where a claimant receiving temporary total disability voluntarily retired, and held that the claimant could not continue to receive benefits under these circumstances. The court reasoned:
“* * * [A] worker is prevented by an industrial injury from returning to his former position of employment where, but for the industrial injury, he would return to such former position of employment. However, where the employee has taken action that would preclude his returning to his former position of employment, even if he were able to do so, he is not entitled to continued temporary total disability benefits since it is his own action, rather than the industrial injury, which prevents his returning to such former position of employment. Such action would include such situations as the acceptance of another position as well as voluntary retirement.” Id. at 147, 29 OBR at 164, 504 N.E. 2d at 454.
But, in Rockwell Intematl., supra, this court expanded Jones & Laughlin’s prohibition against temporary total disability compensation to claimants who voluntarily leave their jobs by holding that when such “* * * a claimant’s retirement is causally related to an industrial injury, the retirement is not ‘voluntary’ so as to preclude eligibility for temporary total *204disability compensation.” Id. at syllabus; see, also, State, ex rel. Ashcraft, v. Indus. Comm. (1987), 34 Ohio St. 3d 42, 44, 517 N.E. 2d 533, 535 (the crux of Jones & Laughlin is a “* * * recognition of the two-part test to determine whether an injury qualified for temporary total disability compensation. The first part of this test focuses upon the disabling aspects of the injury, whereas the latter part determines if there are any factors, other than the injury, which would prevent the claimant from returning to his former position. The secondary consideration is a reflection of the underlying purpose of temporary total compensation: to compensate an injured employee for the loss of earnings, which he incurs while the injury heals.”). Rockwell Internatl. provided a reasoned approach for determining whether a claimant’s temporary total disability compensation should initiate or continue, by noting:
“Our view is accurately reflected in State, ex rel. Dalton, v. Indus. Comm. (April 7, 1987), Franklin App. No. 85AP-1025, unreported, which held:
“ ‘A disability determination does not hinge on the resolution of whether a claimant resigned or was involuntarily removed from her position. Instead, the determination rests on whether the fact that relator left her employment was causally connected to her injury. * * * Accordingly, where * * * the Industrial Commission determines that a claimant has not left a former position of employment due to a work-related injury, it may properly deny an award of temporary total disability.’ * * *
“This broader focus takes into consideration a claimant’s physical condition. It recognizes the inevitability that some claimants will never be medically able to return to their former positions of employment, and thus dispenses with the necessity of a claimant’s remaining on the company roster in order to maintain temporary total benefit eligibility.” Id. at 46, 531 N.E. 2d at 680-681.
Under the foregoing analysis, the sum of the case law with respect to the eligibility of a claimant to receive temporary total disability compensation indicates that the claimant must not be able to return to his or her former position. However, what if the claimant’s position no longer exists? None of the case law addressed in the majority opinion considers this situation. Instead, the majority relies on Rockwell and erroneously states that any employer-initiated departure is still considered involuntary as a general rule. Rockwell specifically states to the contrary that “ ‘[a] disability determination does not hinge on the resolution of whether a claimant resigned or was involuntarily removed from her position.’ ” (Emphasis added.) Id. at 46, 531 N.E. 2d at 680. To confuse the issue even more, the majority out of nowhere states: “The lack of a causal connection between termination and injury has no bearing where the employer has laid off the claimant.” Again, the majority ignores the express language of Rockwell which provides that “ * * the determination rests on whether the fact that * * * [the claimant] left her employment was causally connected to her injury.’ ” Id.
In reviewing the arguments in the case sub judice, both the employer’s and the claimant’s positions are untenable. B.O.C. asserts that temporary total compensation is always improper unless the claimant’s departure is injury-related. Under this theory, the only involuntary departee entitled to temporary total compensation is one whose termination was due to injury. R.C. 4123.90, however, presumably circumvents this result by prohibiting *205employers from engaging in such action in retaliation for making a benefits claim. Thus, some claimants conceivably are laid off for reasons that are facially unrelated to injury. These claimants, who would have continued working but for their employer’s actions, would, pursuant to B.O.C.’s position, be precluded from temporary total compensation for any subsequent disability. The statute militates against the acceptance of B.O.C.’s argument.
The claimant asserts that the only criterion that exists for defining “voluntariness” or “involuntariness” is whether the claimant freely initiated the departure from her employment. If the answer is “no,” claimant contends that the departure is involtmtary per se. This position ignores Jones & Laughlin, supra. Jones & Laughlin did not narrowly declare that only those claimants who freely left were ineligible for temporary total compensation. Instead, it expansively barred temporary total compensation to a claimant who “has taken action that would preclude his [or her] returning to his [or her] former position of employment, even if he [or she] were able to do so * * (Emphasis added.) Id. at 147, 29 OBR at 164, 504 N.E. 2d at 454. Relevant claimant “action” encompasses a greater range of activity than the single precipitating act claimant advances in this case. See Ashcraft, supra (claimant’s employment did not end at his request: it ceased upon his imprisonment. While incarcerated, claimant unsuccessfully sought temporary total compensation and eventually this court found he voluntarily departed).
Under Ashcraft, supra, a review of the character of departure is not restricted to the “initiation” phase of departure. It thus follows that the seemingly involuntary departure of a laid-off claimant may actually be voluntary if the employee, by words or acts, evinces an intent never to return to the former position of employment, even if recalled. It is thus imperative that the commission examine all of the claimant’s actions, not just those preceding departure.
Furthermore, post-layoff employment secured by the claimant may, but does not necessarily, demonstrate an intent to abandon the former job held by the claimant. Obviously, a laid-off claimant who is awaiting recall should not be forced to forgo other employment in order to preserve temporary total compensation eligibility. However, an employee who has relocated to pursue other work may have abandoned his or her former job. Thus, a laid-off claimant should not automatically be classified an involuntary departee. Resolution of this query should be made by the commission on a case-by-case basis.
Accordingly, for the foregoing reasons, I would return this case to the Industrial Commission for consideration of the standards set forth within this dissent and for a commission order complying with the dictates of State, ex rel. General American Transp. Corp., v. Indus. Comm. (1990), 49 Ohio St. 3d 91, 93, 551 N.E. 2d 155, 157.